Citation Nr: 0944615	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  03-17 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle chip fracture.

2.  Entitlement to an increase in the ratings for low back 
disability (lumbosacral strain, status post compression 
fracture) which is currently assigned staged ratings of 20 
percent prior to November 22, 1999, and 40 percent from that 
date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1976 to February 1988 and from January 1991 to April 
1991 (and also had Air Force Reserve service).  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from a May 1994 rating decision that granted service 
connection, and assigned the initial rating for the Veteran's 
service-connected low back disability; and an April 2005 
rating decision pertaining to the rating of the Veteran's 
service connected right ankle disability.  In June 1998, the 
low back disability claim was remanded for further 
development by a Veterans Law Judge who no longer is with the 
Board.  The case has been reassigned to the undersigned.  

At the Veteran's request a videoconference hearing before the 
Board was scheduled for January 2007; prior to the hearing 
the Veteran cancelled the request.  In June 2007, these 
matters were remanded for further development.

The June 2007 Board remand addressed the Veteran's contention 
that as an employee of the Spokane VA Medical Center, with 
it's relation to the Seattle RO, he should have his C-file 
transferred to the Portland RO.  The Board found that as 
there was no evidence that adjudication staff at the Seattle 
RO had any direct personal or professional involvement with 
the Veteran (aside from adjudicating his claims), nor had he 
alleged such involvement, there was no basis for ordering 
transfer of his file to the Portland RO.  In August 2009 
written argument, the Veteran and his representative again 
requested transfer of the claims file to the Portland RO.  As 
they have presented no new facts, the Board finds no reason 
to reverse the June 2007 determination.

Finally in a May 2009 statement, the Veteran appears to be 
raising a claim of service connection for right lower 
extremity nerve damage (sciatica).  An unappealed May 1994 
rating decision denied service connection for right leg 
sciatica.  The matter is referred to the RO for clarification 
whether the Veteran seeks to reopen the claim (and any 
appropriate action).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals of 
a right ankle chip fracture have been manifested by no more 
than moderate limitation of ankle motion, including due to 
pain, fatigability, incoordination, or during flare ups.

2.  Prior to November 22, 1999, the Veteran's low back 
disability is not shown to have been manifested by more than 
moderate limitation of lumbar motion, lumbosacral strain of 
greater severity than muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; more than moderate intervertebral disc 
syndrome with recurring attacks, or separately ratable 
neurological symptoms; the spine was not ankylosed.

3.  From November 22, 1999, the Veteran's low back disability 
is not shown to have been manifested by ankylosis, more than 
severe intervertebral disc syndrome, incapacitating episodes, 
or separately ratable neurological symptoms.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a right 
ankle chip fracture is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 
5271 (2009).

2.  Prior to November 22, 1999 a rating in excess of 20 
percent was not warranted for the Veteran's service connected 
low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Codes 5292, 5293, 5295 (as in effect 
prior to September 23, 2002).

3.  A rating in excess of 40 percent is not warranted for the 
Veteran' low back disability for any period of time from 
November 22, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Codes 5292, 5293, 5295 (effective 
prior to September 23, 2002), Code 5293 (effective September 
23, 2002), Codes 5237, 5243 (effective September 26, 2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeal as to the rating for low back disability is from 
the initial rating assigned with a grant of service 
connection.  The statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, statutory notice has 
served its purpose, and its application is no longer required 
because the claim has been substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  A December 1994 
statement of the case (SOC), and subsequent supplemental SOCs 
(SSOC) provided notice on the "downstream" issue of an 
increased initial rating, and readjudicated the matter after 
the Veteran had opportunity to respond and after further 
development was completed.  He has not alleged that he is 
prejudiced by a notice defect.  See Goodwin v. Peake, 22. 
Vet. App. 128 (2008).

Regarding the right ankle disability, in a claim for 
increase, the VCAA requirement is generic notice, that is, 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
A March 2009 letter provided such notice and the claim was 
adjudicated after the Veteran had opportunity to respond.  
See April 2009 SSOC.

Regarding VA's duty to assist, all available pertinent 
evidence identified by the Veteran has been secured.  He was 
afforded VA examinations in February 1994, July 1995, August 
1995, March 1997, November 1999, August 2004, and (pursuant 
to the June 2007 Board remand) in February 2009.  [The 
Veteran's representative alleges that the February 2009 VA 
examination was inadequate because it was conducted by an 
internist instead of an orthopedist, and requests strict 
compliance with the Board's June 2007 remand (which ordered 
an examination by an orthopedist).  The Board is satisfied 
that examination was conducted in substantial compliance with 
the remand instructions (which is all that is necessary; see 
D'Aries v. Peake, 22 Vet. App. 97 (2008)).  Notably, the RO 
attempted to locate an orthopedist, but was unsuccessful (see 
November 2008 RO correspondence).  Furthermore, the examiner 
G. S. M., MD is a medical professional who is presumably 
competent to make medical findings; it is not alleged that 
there is any specific finding that would have been made by an 
orthopedist (but that a general practitioner would not be 
competent to make).  Significantly, the findings reported 
suffice for application of all pertinent rating criteria. 
Consequently; the Board finds that a remand for examination 
by an orthopedist is not necessary.]  Regarding the right 
ankle, the Board's remand instructed that if medical records 
obtained suggested marked impairment a VA examination should 
be ordered.  Nothing in the clinical records shows or 
suggests marked impairment; therefore another examination to 
ascertain whether there is marked limitation of right ankle 
motion is not necessary.  VA's duty to assist the Veteran in 
the development of facts pertinent to his claims is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  "Staged" ratings have been assigned 
for the Veteran's low back disability by the RO, and, as 
noted, both "stages" are under consideration.  Furthermore, 
where entitlement to compensation has already been 
established and increase in disability is at issue, the 
present level of disability is of primary concern.  See  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged 
ratings are appropriate when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 (concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups), 4.45 (concerning weakened movement, excess 
fatigability, and incoordination), and 4.10 (concerning the 
effects of the disability on the veteran's ordinary activity) 
are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Right ankle:

The Veteran's service treatment records (STRs) show he was 
involved in a motor vehicle accident while on active duty for 
training in 1997, and sustained a right ankle fracture.  A 
March 1999 rating decision awarded him service connection for 
residuals of that injury.  His instant claim for increase was 
filed in February 2001.

On August 2004 examination on behalf of VA, the Veteran 
reported experiencing swelling, hot sensations, stiffness and 
pain while walking.  He stated he had difficulty running and 
walking up steps.  The symptoms occurred intermittently, as 
often as daily, with occurrences lasting up to 4 hours.  
During flare-ups, he was unable to stoop, stand, or walk long 
distances.  The condition did not cause incapacitation.  
Functional impairment consisted of difficulty walking due to 
pain in the ankle.  Physical examination revealed abnormal 
general appearance with findings of laxity; there was no 
edema; range of motion was 15 degrees of dorsiflexion with 
pain occurring at 10 degrees and 40 degrees of plantar 
flexion with pain occurring at 30 degrees; motion was noted 
to be additionally limited by pain, fatigue, weakness, lack 
of endurance.  X-rays of the right ankle were within normal 
limits.  The diagnosis was status post right ankle fracture 
with residual right ankle laxity, limited range of motion, 
and right ankle inversion deformity, and with subjective 
factors of pain and weakness and objective factors of laxity 
of the whole right ankle and inversion of the distal foot.

VA treatment records from 2006 to 2008 include a June 2006 
Emergency Room note showing the Veteran reported that heavy 
equipment rolled on his right ankle at work, resulting in 
swelling and pain.  A May 2007 record notes right ankle/foot 
degenerative joint disease post motor vehicle accident.  A 
February 2008 podiatry consultation report notes the 
Veteran's complaints of midfoot pain with weight bearing.  
Range of motion was noted to be without pain.  

The Veteran's right ankle disability (which now includes 
arthritis) is rated under Code 5271 for limitation of motion, 
which provides that moderate limitation of ankle motion 
warrants a 10 percent rating, while marked limitation 
warrants a 20 percent rating.  See 38 C.F.R. § 4.71a. Codes 
5003, 5010.

The competent evidence of record does not show that, even 
with consideration of such factors as painful motion or with 
use, excess fatigability, incoordination and functional 
limitation during flare ups, the Veteran's right ankle 
disability has been manifested by marked limitation of ankle 
motion, so as to warrant a 20 percent rating under Code 5271.  
Normal ranges of ankle motion are 20 degrees dorsiflexion and 
45 degrees plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.   
The limitations noted on VA examination in August 2004 
(reported above), the examination of record with detailed 
right ankle findings, even with pain factored in, do not 
reflect more than moderate restriction of motion.  It is 
further noteworthy that the functional restrictions noted 
(i.e., pain with prolonged walking, inability to stoop or 
stand at times) also do not suggest more than a moderate 
degree of right ankle disability. 

The Board has considered whether a rating in excess of 10 
percent might be warranted under other potentially applicable 
criteria.  However, the pathology required for consideration 
of such criteria (ankylosis/malunion, See 38 C.F.R. § 4.71a, 
Codes 5270, 5272, 5273) is not shown.

While "staged" ratings may be assigned for distinct periods 
when increased levels of severity are shown (See Hart, 
supra), the record in this case does not show any distinct 
period of time during the appeal period when symptoms shown 
met or approximated the marked limitation of ankle motion 
that is required for the next higher(20 percent) rating for 
ankle disability.  Consequently, a staged increased rating is 
not warranted.  

The preponderance of the evidence is against this claim.  
Hence, it must be denied. 

Low Back:

The Veteran's STRs show he was seen on several occasions for 
complaints of low back pain. A March 1984 X-ray found old 
compression fracture on low lumbosacral spine.  

On February 1994 VA examination, the Veteran reported that he 
fell and injured his back.  Physical examination of the back 
was unremarkable.

On July 1995 VA examination, range of motion studies revealed 
lumbar flexion was to 64 degrees (and the Veteran noted 
pain), extension to 10 degrees (likewise with pain reported), 
rotation to the left to 20 degrees; rotation to the right to 
30 degrees; lateral motion to the left to 26 degrees; and 
lateral motion to the right to 18 degrees.  X-rays of the 
lumbosacral spine were normal.  Chronic musculoskeletal 
lumbosacral back pain with right sciatica (possible injury to 
sciatic nerve in 1983 due to Demerol injection) was 
diagnosed.

On August 1995 VA neurological examination, clinical 
evaluation of the back was unremarkable.  Mechanical lower 
back pain that is not severe, no evidence of radiculopathy 
seen, was diagnosed.

An April 1996 X-ray shows degenerative changes at the L5-S1 
level of the lumbosacral spine.

On March 1997 VA examination, the Veteran reported that he 
experienced chronic low backaches at least every two to three 
days.  He stated that he utilizes caution when doing any 
strenuous exertion in the low back and he avoids lifting over 
50 to 60 pounds particularly repetitively, and also was 
cautious with repetitive stooping, bending, and lifting.  
Physical examination revealed normal contour of the low back 
with mild increased paraspinal muscular tone.  He was able to 
flex the low back 75 to 80 degrees; extend to 15 degrees; 
laterally flex to 35 degrees, and he could direct and then 
rotate to 35 degrees in either direction.  He had minimal 
discomfort with the exception of rather significant 
discomfort with extension of the low back.  There were no 
noted neurological abnormalities in the lower extremities.  
Mild, chronic low back pain related to earlier injury was 
diagnosed.

On November 1999 VA examination, the Veteran reported 
continued low back pain that started in the midline of the 
spine and radiated off to the right side.  He indicated that 
the pain was constant, but varied in intensity.  He reported 
episodes of right sciatica a couple to times a week, and, 
again the severity varied.  He denied interference with bowel 
and bladder control, but indicated that he sometimes awoke 
with a sensation of spasm in his anal sphincter.  He reported 
trouble with sleeping due to the pain.  Physical examination 
revealed that tenderness over the right posterior superior 
iliac spine; there was tenderness in the midline at L5-S1.  
There was no paravertebral lumbar muscle spasm with marching 
in place; there was good alternate relaxation of the lumbar 
paravertebral muscles.  Range of motion studies revealed 5 
degrees of extension beyond his initial hyperlordotic 
posture; flexion to 30 degrees (after which point he reported 
increased pain); right bending was to 20 degrees and left 
bending was to 30 degrees.

On February 2009 VA examination, the Veteran reported 
fatigue, decreased motion, stiffness, weakness, spasms, and 
pain in his lower back.  He denied bowel and bladder 
incontinence.  The pain came on with sudden movement and was 
moderate and constant.  He reported pain radiating down his 
right leg to his toes.  He reported severe flare-ups on 
average of every 5 to 6 months with a duration of 1 to 2 
days.  During the flare-ups he experienced increased 
stiffness and immobility; was unable to bend over; and was 
unable to get out of bed.  He denied incapacitating episodes.  
Physical examination of the spine was unremarkable.  Range of 
motion studies revealed flexion to 45 degrees, extension to 
25 degrees, left lateral flexion to 20 degrees, left lateral 
rotation to 15 degrees, right lateral flexion to 25 degrees, 
and right lateral rotation to 15 degrees.  Ranges of motion 
were further decreased by pain; after repetitive motion - 
flexion was to 35 degrees and extension was to 20 degrees.  
X-rays revealed no sign of acute fracture or dislocation; 
there were some osteophytes in the anterior aspect of the 
vertebral bodies of T12-L1 with some sclerosis in the 
endplates anteriorly at this level.  The Veteran reported 
that he lost about 3 weeks of work in the last 12 months due 
to his low back disability.  The diagnosis was degenerative 
arthritis of lumbosacral spine and lumbosacral strain.

The Veteran's service connected low back disability 
encompasses lumbosacral strain and arthritis (degenerative 
joint disease), and may be rated under the criteria for 
rating either entity.  The criteria for rating disabilities 
of the spine were revised, effective September 23, 2002 
(specifically for disc disease), and again effective 
September 26, 2003.  From their effective dates, the Veteran 
is entitled to a rating under the revised criteria.  Given 
that the disability is rated 20 percent prior to November 22, 
1999, and 40 percent rating from that date, the focus is on 
those criteria that would afford an increased rating for each 
respective "stage".

[A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal flexion of the lumbar spine is 90 degrees, 
normal extension is 30 degrees, normal left and right lateral 
flexion is 30 degrees and normal left and right lateral 
rotation is 30 degrees. 38 C.F.R. § 4.71a. ] 

A rating in excess of 20 percent prior to November 22, 1999

Under Code 5295 a 10 percent rating was warranted with 
characteristic pain on motion, a 20 percent rating was 
warranted with muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral in standing position 
and a 40 percent rating is warranted for severe strain, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code, 5295 (1999).  

Under Code 5292 (for limitation of motion of the lumbar 
spine), slight limitation of motion warranted a 10 percent 
rating, moderate limitation of motion warranted a 20 percent 
rating, and severe limitation of lumbar motion warranted a 40 
percent rating.  38 C.F.R. § 4.71a, Code, 5292 (1999).

Under Code 5293 a 10 percent rating was warranted for mild 
intervertebral disc syndrome; 20 percent was warranted for 
moderate disc syndrome, with recurring attacks; 40 percent 
was warranted for severe disc syndrome, with recurring 
attacks and only intermittent relief; and a 60 percent rating 
was warranted for pronounced disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code, 5293 (1999).

As a 20 percent rating was assigned effective from July 2, 
1993 (the date of the original claim), the question here is 
whether from July 2, 1993 and prior to November 22, 1999 
competent evidence shows disability warranting a 40 percent 
(or higher) rating under any of these diagnostic codes.  

The medical evidence pertinent to the rating of the Veteran's 
service connected low back disability for this period of time 
consists of the reports of the February 1994 July and August 
1995, and March 1997 VA examinations.  The examinations show 
the Veteran had daily pain (rated 5 on a scale of 10) with 
movement.  They do not show severe limitation of motion 
(flexion was to no less than 64 degrees, even with pain 
considered), severe lumbosacral strain, or severe disc 
syndrome.  Notably, the Veteran reported he was still 
participating in strenuous activity, albeit with caution.  
Consequently, a rating in excess of 20 percent was not 
warranted prior to November 22, 1999.

A rating in excess of 40 percent from November 22, 1999

Criteria effective September 23, 2002 

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provided that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  

Note (1)following Code 5293 provided that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician and 
that "chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic code or codes.

Criteria effective September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
lumbosacral strain (Code 5237) is rated under the General 
Rating Formula for Diseases and Injuries of the Spine and 
disc disease (Code 5243) is rated either under the General 
Rating Formula or based on Incapacitating Episodes.

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour, such as scoliosis, reversed lordosis or 
abnormal kyphosis.  A 40 percent rating is warranted when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or there is favorable ankylosis of the entire 
thoracolumbar spine, a 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine, and a 100 percent rating is warranted when there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, (effective September 26, 2003).

Under Code 5243, as it pertains to incapacitating episodes, 
the criteria are essentially identical to those in Code 5293 
(as in effect from September 23, 2002 to September 26, 2003).

Since the Veteran's low back disability is already rated 40 
percent from November 22, 1999, the focus is on those 
criteria that would allow a rating in excess of 40 percent.

Criteria in effect prior to September 23, 2002.

Under the criteria in effect prior to September 23, 2002 a 
rating in excess of 40 percent for low back disability (i.e. 
60 percent) is warranted for pronounced intervertebral disc 
syndrome (Code 5293) or for vertebral fracture or ankylosis 
(Codes 5285, 5286, 5289).  Since ankylosis, vertebral 
fracture and/or pronounced  intervertebral disc syndrome is 
not shown at any time since November 22, 1999, a rating in 
excess of 40 percent under these criteria is not warranted.  

Criteria effective September 23, 2002.

Since there is no objective evidence of incapacitating 
episodes (and none are reported/alleged), a rating in excess 
of 40 percent on this basis is not warranted.  (While the 
Veteran has reported he missed time from work due to the 
disability, he has not alleged he was on bedrest prescribed 
by a physician.)  The record also does not show that the 
Veteran has had neurological symptoms of disc disease that 
may be separately rated at a compensable level (and combined 
with the rating for orthopedic impairment).  November 1999 
and February 2009 VA examinations did not find spasm, any 
associated bowel or bladder disturbance, or any findings 
reflective of mild incomplete paralysis of a peripheral 
nerve.  

Criteria effective September 26, 2003

Since there is no objective evidence of incapacitating 
episodes (and none are alleged), a rating in excess of 40 
percent under Code 5243 (as previously under Code 5293) on 
such basis is not warranted.  As ankylosis is not shown, a 
rating in excess of 40 percent under the General Rating 
Formula is not warranted.  (See General Rating Formula 
criteria listed above).  (And as noted above neurological 
symptoms warranting a separate compensable rating have not 
been identified/or alleged by the Veteran.) 
In summary, reviewing both stages of the initial rating 
assigned for the Veteran's service connected low back 
disability, the Board finds no period of time during either 
stage when any applicable criteria for a rating in excess of 
those currently assigned was met.  .

Extraschedular evaluation:

The Board also has considered whether the Veteran's claims 
warrant referral for extraschedular consideration.  Under 
Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, it must be determined whether 
the disability picture is such that schedular criteria are 
inadequate, i.e., whether there are manifestations of 
impairment that are not encompassed by the schedular 
criteria.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.  

Here, comparing the manifestations of the Veteran's right 
ankle and low back disabilities and associated impairment 
shown by the record with the applicable schedular criteria, 
the Board finds that degree of disability shown throughout 
the entire period under consideration is wholly encompassed 
by the schedular criteria, and consequently those criteria 
are not inadequate.  Therefore, referral for consideration of 
an extraschedular rating is not necessary.  Notably, the 
disability picture presented by these two disabilities is not 
exceptional.  It is not shown that either disability has 
required hospitalization, caused marked interference with 
employment (the Veteran reports missing 3 weeks of work in a 
year), or involves any other factors of similar gravity.

Finally, the Board notes that the Veteran has been employed 
throughout the appeal period, and that the matter of 
entitlement to a total disability rating based on individual 
unemployability is not raised by the record.


ORDER

A rating in excess of 10 percent for residuals of a right 
ankle chip fracture is denied.

A rating in excess of 20 percent for the Veteran's low back 
disability prior to November 22, 1999 is denied.

A rating in excess of 40 percent for the Veteran's low back 
disability from November 22, 1999 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


